
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1327
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 15, 2009
			Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To authorize State and local governments to
		  direct divestiture from, and prevent investment in, companies with investments
		  of $20,000,000 or more in Iran’s energy sector, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Iran Sanctions Enabling Act of
			 2009.
		2.FindingsThe Congress finds as follows:
			(1)There is an
			 increasing interest by States, local governments, educational institutions, and
			 private institutions to seek to disassociate themselves from companies that
			 directly or indirectly support the Government of Iran’s efforts to achieve a
			 nuclear weapons capability.
			(2)Policy makers and
			 fund managers may find moral, prudential, or reputational reasons to divest
			 from companies that accept the business risk of operating in countries that are
			 subject to international economic sanctions or that have business relationships
			 with countries, governments, or entities with which any United States company
			 would be prohibited from dealing because of economic sanctions imposed by the
			 United States.
			3.Authority of State and
			 local governments to divest from certain companies invested in Iran’s energy
			 sector
			(a)Statement of
			 policyIt is the policy of the United States to support the
			 decision of State governments, local governments, and educational institutions
			 to divest from, and to prohibit the investment of assets they control in,
			 persons that have investments of more than $20,000,000 in Iran’s energy
			 sector.
			(b)Authority to
			 divestNotwithstanding any other provision of law, a State or
			 local government may adopt and enforce measures that meet the requirements of
			 subsection (d) to divest the assets of the State or local government from, or
			 prohibit investment of the assets of the State or local government in, any
			 person that the State or local government determines, using credible
			 information available to the public, engages in investment activities in Iran
			 described in subsection (c).
			(c)Investment
			 activities in Iran describedA person engages in investment
			 activities in Iran described in this subsection if the person—
				(1)has an investment
			 of $20,000,000 or more in the energy sector of Iran;
				(2)provides oil or
			 liquified natural gas tankers, or products used to construct or maintain
			 pipelines used to transport oil or liquified natural gas, for the energy sector
			 in Iran; or
				(3)is a financial
			 institution that extends $20,000,000 or more in credit to another person, for
			 45 days or more, if that person will use the credit to invest in the energy
			 sector in Iran.
				(d)RequirementsThe
			 requirements referred to in subsection (b) that a measure taken by a State or
			 local government must meet are the following:
				(1)NoticeThe State or local government shall provide
			 written notice to each person to whom the State or local government, as the
			 case may be, intends to apply the measure, of such intent.
				(2)TimingThe measure shall apply to a person not
			 earlier than the date that is 90 days after the date on which the person
			 receives the written notice required by paragraph (1).
				(3)Opportunity for
			 hearingThe State or local
			 government shall provide each person referred to in paragraph (1) with an
			 opportunity to demonstrate to the State or local government, as the case may
			 be, that the person does not engage in investment activities in Iran described
			 in subsection (c). If the person demonstrates to the State or local government
			 that the person does not engage in investment activities in Iran described in
			 subsection (c), the measure shall not apply to the person.
				(4)Sense of the
			 Congress on avoiding erroneous targetingIt is the sense of the
			 Congress that a State or local government should not adopt a measure under
			 subsection (b) with respect to a person unless the State or local government
			 has made every effort to avoid erroneously targeting the person and has
			 verified that the person engages in investment activities in Iran described in
			 subsection (c).
				(e)Notice to
			 Department of JusticeNot later than 30 days after adopting a
			 measure pursuant to subsection (b), a State or local government shall submit to
			 the Attorney General of the United States a written notice which describes the
			 measure.
			(f)NonpreemptionA
			 measure of a State or local government authorized under subsection (b), or
			 described in subsection (i), is not preempted by any Federal law or
			 regulation.
			(g)DefinitionsIn
			 this section:
				(1)InvestmentThe
			 investment of assets, with respect to a State or local
			 government, includes—
					(A)a commitment or
			 contribution of assets;
					(B)a loan or other
			 extension of credit; or
					(C)the entry into or
			 renewal of a contract for goods or services.
					(2)Assets
					(A)In
			 generalExcept as provided in subparagraph (B), the term
			 assets refers to public monies and includes any pension,
			 retirement, annuity, or endowment fund, or similar instrument, that is
			 controlled directly or indirectly by a State or local government.
					(B)ExceptionThe
			 term assets does not include employee benefit plans covered by
			 title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1001 et
			 seq.).
					(h)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2) of this subsection
			 and subsection (i), this section shall apply to measures adopted by a State or
			 local government on or after the date of the enactment of this Act.
				(2)Notice
			 requirementsSubsections (d) and (e) apply to measures adopted by
			 a State or local government on or after the date of the enactment of this
			 Act.
				(i)Authorization
			 for Prior Enacted MeasuresNotwithstanding any other provision of law,
			 a State or local government may enforce a measure (without regard to the
			 requirements of subsection (d)) adopted by the State or local government before
			 the date of the enactment of this Act that provides for the divestiture of
			 assets of the State or local government from, or prohibits the investment of
			 the assets of the State or local government in, any person that the State or
			 local government determines, using credible information available to the
			 public, engages in investment or business activities in Iran (determined
			 without regard to subsection (c)) identified in the measure.
			4.Safe harbor for
			 changes of investment policies by asset managersSection 13(c)(1) of the Investment Company
			 Act of 1940 (15
			 U.S.C. 80a–13(c)(1)) is amended to read as follows:
			
				(1)In
				generalSolely for purposes
				of this subsection, and notwithstanding any other provision of Federal or State
				law, no person may bring any civil, criminal, or administrative action against
				any registered investment company, or any employee, officer, director, or
				investment adviser thereof, based solely upon the investment company divesting
				from, or avoiding investing in, securities issued by persons that the
				investment company determines, using credible information that is available to
				the public, conduct or have direct investments in business operations in Sudan
				described in section 3(d) of the Sudan Accountability and Divestment Act of
				2007 or engage in investment activities in Iran described in section 3(c) of
				the Iran Sanctions Enabling Act of 2009. Nothing in this paragraph shall be
				construed to create, imply, diminish, change, or affect in any way the
				existence of a private cause of action under any other provision of this
				Act.
				.
		5.Safe harbor for
			 changes of investment policies by employee benefit plansSection 404 of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1104) is amended by
			 adding at the end the following new subsection:
			
				(e)No person shall be treated as breaching any
				of the responsibilities, obligations, or duties imposed upon fiduciaries by
				this title for divesting plan assets from, or avoiding investing plan assets
				in, persons that are determined by such person, using credible information that
				is available to the public, to be engaged in investment activities in Iran
				described in section 3(c) of the Iran
				Sanctions Enabling Act of 2009. Any divestiture of plan assets
				from, or avoidance of investing plan assets in, persons that are so determined
				to be engaged in such investment activities shall be treated as in accordance
				with this title and the documents and instruments governing the
				plan.
				.
		6.DefinitionsIn this title:
			(1)Energy
			 sectorThe term energy sector refers to activities
			 to develop petroleum or natural gas resources or nuclear power.
			(2)Financial
			 institutionThe term financial institution has the
			 meaning given that term in section 14(5) of the Iran Sanctions Act of 1996
			 (Public Law
			 104–172;
			 50 U.S.C.
			 1701 note).
			(3)IranThe
			 term Iran includes any agency or instrumentality of Iran.
			(4)PersonThe
			 term person means—
				(A)a natural person,
			 corporation, company, business association, partnership, society, trust, or any
			 other nongovernmental entity, organization, or group;
				(B)any governmental
			 entity or instrumentality of a government, including a multilateral development
			 institution (as defined in section 1701(c)(3) of the International Financial
			 Institutions Act (22
			 U.S.C. 262r(c)(3))); and
				(C)any successor,
			 subunit, parent company, or subsidiary of, or company under common ownership or
			 control with, any entity described in subparagraph (A) or (B).
				(5)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands,
			 Guam, American Samoa, and the Commonwealth of the Northern Mariana
			 Islands.
			(6)State or local
			 governmentThe term State or local government
			 includes—
				(A)any State and any
			 agency or instrumentality thereof;
				(B)any local
			 government within a State, and any agency or instrumentality thereof;
				(C)any other
			 governmental instrumentality; and
				(D)any public
			 institution of higher education within the meaning of the Higher Education Act
			 of 1965 (20 U.S.C.
			 1001 et seq.).
				7.SunsetThis Act shall terminate 30 days after the
			 date on which the President has certified to the Congress that—
			(1)the Government of
			 Iran has ceased providing support for acts of international terrorism and no
			 longer satisfies the requirements for designation as a state-sponsor of
			 terrorism for purposes of section 6(j) of the Export Administration Act of
			 1979, section 620A of the Foreign Assistance Act of 1961, section 40 of the
			 Arms Export Control Act, or any other provision of law; or
			(2)Iran has ceased
			 the pursuit, acquisition, and development of nuclear, biological, and chemical
			 weapons and ballistic missiles and ballistic missile launch technology.
			
	
		
			Passed the House of
			 Representatives October 14, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
